Name: 98/306/EC, ECSC, Euratom: Decision of the Bureau of the European Parliament of 17 April 1998 implementing, as regards the provisions concerning the fee to be paid for the delivery of very large documents, Decision 97/632/ECSC, EC, Euratom of the European Parliament, and in particular Article 3(1) thereof
 Type: Decision
 Subject Matter: information and information processing;  accounting;  labour market;  EU institutions and European civil service
 Date Published: 1998-05-08

 Avis juridique important|31998D030698/306/EC, ECSC, Euratom: Decision of the Bureau of the European Parliament of 17 April 1998 implementing, as regards the provisions concerning the fee to be paid for the delivery of very large documents, Decision 97/632/ECSC, EC, Euratom of the European Parliament, and in particular Article 3(1) thereof Official Journal L 135 , 08/05/1998 P. 0046 - 0046DECISION OF THE BUREAU OF THE EUROPEAN PARLIAMENT of 17 April 1998 implementing, as regards the provisions concerning the fee to be paid for the delivery of very large documents, Decision 97/632/ECSC, EC, Euratom of the European Parliament, and in particular Article 3(1) thereof (98/306/EC, ECSC, Euratom)THE BUREAU OF THE EUROPEAN PARLIAMENT,Having regard to the Treaties establishing the European Communities, and in particular Article 142 of the Treaty establishing the European Community,Having regard to Rule 22(2) of the European Parliament's Rules of Procedure (1),Having regard to the Decision 97/632/ECSC, EC, Euratom of the European Parliament of 10 July 1997 on public access to European Parliament documents (2), and in particular Article 3(1) thereof,Whereas the aforesaid Decision lays down provisions requiring the payment of a fee;Whereas it is necessary to fix, on a case-by-case basis, charges for other means of transmitting the documents concerned;Whereas it is necessary to fix translation charges in respect of languages other than official languages of the European Communities,HEREBY DECIDES:Article 1 A fee of ECU 10 plus ECU 0,036 per sheet of paper may be required as an advance payment for the delivery of copies of a document on paper exceeding 30 pages.The amount of the above fee may be reviewed by decision of the Bureau of the European Parliament on a proposal by the Secretary-General.Charges for other media or forms of transmission shall be determined by the Secretary-General on a case-by-case basis and shall not exceed a reasonable sum.Published documents shall not be affected by this Decision and shall continue to be available at their published prices.Article 2 Where translation into a language other than an official language of the European Communities is required in accordance with Article 2(2) of Decision 97/632/ECSC, EC, Euratom, the rate in force within the institution for external translations under the freelance scheme shall be applied.Article 3 This Decision shall enter into force on the date of its publication in the Official Journal of the European Communities.Done at Brussels, 17 April 1998.For the BureauThe PresidentJosÃ © MarÃ ­a GIL-ROBLES(1) OJ L 293, 7. 12. 1995, p. 1.(2) OJ L 263, 25. 9. 1997, p. 27.